Citation Nr: 0826803	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-23 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
cervical strain for the period of March 5, 2005 to September 
14, 2005.

2.  Entitlement to an initial compensable evaluation for 
nonalcoholic fatty liver disease for the period of March 5, 
2005 to September 14, 2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic abdominal strain.

4.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 2002 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  From March 5, 2005 to September 14, 2005, the veteran's 
cervical strain was manifested by full or almost full forward 
cervical spine flexion, and a combined range of motion of 300 
degrees.  

2.  From March 5, 2005 to September 14, 2005, the veteran's 
nonalcoholic fatty liver disease was manifested by fatigue 
and occasional nausea, vomiting, and right upper quadrant 
pain, but no dietary restrictions or incapacitating episodes.

3.  The veteran's chronic abdominal strain is manifested by 
subjective complaints of right lower quadrant pain, 
fatigability, weakness, nausea, and vomiting.  The objective 
medical evidence showed no muscle abnormality or weakness.

4.  The veteran's irritable bowel syndrome (IBS) is 
manifested by diarrhea, alternating diarrhea and 
constipation, and more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  From March 5, 2005 to September 14, 2005, the criteria 
for an initial evaluation of 10 percent, but no more, for a 
cervical strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).

2.  From March 5, 2005 to September 14, 2005, the criteria 
for an initial compensable evaluation for a nonalcoholic 
fatty liver disease have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7354 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent rating for a chronic abdominal strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Codes 5399-5319 (2007).

4.  The criteria for an initial disability rating of 30 
percent, and no more, for IBS have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased initial evaluations for a cervical strain, a 
nonalcoholic fatty liver disease, a chronic abdominal 
disorder, and IBS, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to a June 2006 re-adjudication of the 
veteran's claims, an October 2005 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The veteran was not notified 
prior to initial adjudication of his claims of the assignment 
of effective dates and disability evaluations, that in order 
to substantiate a claim he should submit evidence of the 
effects of the disability's worsening or increase on his 
employment and daily life, or of the specific criteria 
necessary for entitlement to a higher disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 


(2006); Vazquez-Flores, 22 Vet. App. 37; see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  But these notice errors 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), 
cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) (holding 
that although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
The specific diagnostic codes at issue were provided to the 
veteran in the June 2006 statement of the case and the claim 
was readjudicated in a July 2007 supplemental statement of 
the case.  Vazquez- Flores, 22 Vet. App. 37; see also 
Prickett, 20 Vet. App. at 376 (noting that a VCAA defect may 
be cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  In an 
October 2007 letter, the veteran was notified of the 
assignment of effective dates and disability evaluations, 
after which he did not send in any additional evidence.  
Dingess/Hartman, 19 Vet. App. at 473.  The veteran was thus 
provided notice and an opportunity to respond, and chose not 
do so; the essential fairness of the adjudication, therefore, 
has not been affected.  Sanders, 487 F.3d at 889.  The 
October 2005 letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889. 

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply in this 
case, because the issues on appeal are based on the 
assignment of initial ratings for disabilities following 
initial awards of service connection for the disabilities.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claims and the initial 
rating decisions are most probative of the degree of 
disability existing when the initial ratings were assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. 
App. at 126.



I.  Cervical Spine Strain

By an April 2005 rating decision, the RO granted service 
connection for a cervical spine strain, and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, effective March 5, 2005.  In March 2006, the 
veteran filed a notice of disagreement, and in July 2006, he 
perfected his appeal.

From March 5, 2005 to September 14, 2005, the veteran's 
cervical spine disorder was rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under Diagnostic 
Code 5237, a spine disorder is rated as 10 percent disabling 
when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), Note (2) (2007); see also 38 C.F.R. 
§ 4.71a, Plate V (2007). 

The veteran's service medical records reveal that he was 
involved in a motor vehicle accident in March 2004.  An 
emergency room report from that time noted the veteran's 
complaints of pain in the sides of his neck and in the mid-
neck level.  There was no numbness or tingling in the hands 
or feet, and no pain in the back, chest, or abdomen.  
Physical examination revealed the veteran's cervical, 
thoracic, and lumbar spine to be non-tender to palpation in 
the midline, over the spinous processes, and interspinous 
ligaments.  The veteran's cervical spine had mid-neck 
tenderness bilaterally in the paraspinal muscles of the mid 
to upper cervical area.  The thoracic and lumbar regions had 
no tenderness over the paraspinal muscles.  X-rays revealed 
no fracture or subluxation.  The diagnosis was motor vehicle 
accident, neck pain consistent with cervical sprain.

An August 2004 separation examination notes the veteran's 
complaints of chronic neck pain since his motor vehicle 
accident.  Examination revealed the veteran's spine to be 
normal.  On a report of medical history, completed at that 
time, the veteran noted recurrent back pain or back problem 
due to a motor vehicle accident.  

A November 2004 pre-discharge VA examination reveals the 
veteran's complaints of neck pain since a March 2004 motor 
vehicle accident.  The veteran denied headaches associated 
with the accident, but complained of left-sided neck pain and 
stiffness when first arising in the morning with some 
associated numbness into the left lower extremity.  The 
veteran indicated that the discomfort and numbness lasted 
about 10 minutes and did not recur until he awoke the next 
morning.  The VA examiner stated that imaging studies were 
negative.  The veteran denied taking any medication or 
undergoing treatment for his neck pain, and also denied 
flare-ups of neck pain.  He stated that his neck pain did not 
affect his day-to-day activities or occupation.  Physical 
examination of the cervical spine revealed no deformity and 
no unusual paravertebral muscle spasm.  Range of motion 
revealed forward flexion to 45 degrees, extension to 45 
degrees, right and left lateral flexion to 45 degrees, and 
right and left rotation to 60 degrees, all without 
discomfort.  The veteran was neurologically intact.  The VA 
examiner diagnosed chronic mild cervical strain, and 
concluded that "[i]t might be estimated that [the veteran's] 
early morning discomfort would reduce his range of motion by 
25%."

The Board finds that the criteria for an initial compensable 
evaluation for a cervical spine disorder for the period of 
March 5, 2005 to September 14, 2005 have been met.  Although 
the objective medical evidence of record from March 5, 2005 
to September 14, 2005 indicates full or almost full forward 
cervical spine flexion, the veteran's combined range of 
motion of the cervical spine was shown to be 300 degrees.  
Accordingly, a 10 percent initial evaluation for a cervical 
spine disorder is warranted from March 5, 2005 to September 
14, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

However the objective evidence of record does not show that 
the veteran's cervical spine disorder warrants a 20 percent 
or higher initial evaluation for the period of March 5, 2005 
to September 14, 2005.  38 C.F.R. § 4.71a, General Rating 
Formula.  None of the evidence of record shows that the 
veteran's cervical spine forward flexion was greater than 15 
degrees but not greater than 30 degrees, or that the 
veteran's combined range of motion of the cervical spine was 
not greater than 170 degrees.  In addition, the evidence does 
not show muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Accordingly, an initial evaluation greater than 10 percent 
for a cervical spine disorder for the period of March 5, 2005 
to September 14, 2005 is not warranted. 

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
cervical strain.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  The veteran once reported numbness into 
the left lower extremity.  In March 2004, the veteran denied 
numbness or tingling into the hands and feet, but in November 
2004 he reported some numbness in the left lower extremity.  
The November 2004 VA examiner noted that the veteran was 
neurologically intact.  Although the subjective evidence of 
record suggests a possible neurological manifestation of the 
veteran's cervical spine strain, the objective evidence of 
record indicates that the veteran was neurologically intact 
and did not suggest that he had neurological symptoms due to 
a cervical spine disability.  Accordingly, the veteran is not 
entitled to a separate 10 percent evaluation for neurological 
symptoms of a cervical spine disability for the period of 
March 5, 2005 to September 14, 2005.

The Board has also considered an increased evaluation for 
degenerative or traumatic arthritis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2007).  But as noted 
above, x-ray findings for the cervical spine were normal.  
Additionally, as intervertebral disc syndrome is not shown by 
the evidence of record, an increased rating under Diagnostic 
Code 5243 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007); see Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  The veteran reported neck pain.  
He denied medication or treatment for his neck pain.  He also 
denied flare-ups of his neck pain and stated that his neck 
pain has not affected his day-to-day activities or 
occupation.  The objective medical evidence of record 
demonstrates neck pain, mid-neck tenderness in the cervical 
spine, and reduced right and left rotation, but no to such a 
degree as to warrant a rating in excess of 10 percent.  There 
is no evidence of muscle spasm, guarding, weakness, lack of 
endurance, or fatigue.  In summary, the subjective evidence 
of record demonstrates neck pain, but the veteran denied 
treatment, taking medications, flare-ups, or any interference 
in his day-to-day life.  The objective evidence of record 
demonstrates pain and tenderness, but no lack of endurance, 
fatigue, or weakness.  An increased evaluation is thus not 
warranted because the evidence shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 10 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

The Board has also considered the issue of whether the 
veteran's cervical spine disability presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the schedular evaluations in this 
case are not inadequate.  A rating in excess of 10 percent is 
provided for certain manifestations of the service-connected 
cervical spine disability but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, the evidence does not show that the cervical spine 
disability interfered markedly with employment beyond that 
contemplated in the assigned rating, nor does it warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In November 2004, the veteran stated that his 
cervical spine disorder did not affect his day-to-day 
activities or occupation.  There is no evidence that the 
veteran had been hospitalized for his cervical spine 
disability.  In the absence of any additional factors, the 
RO's failure to consider referral of this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 10 percent for a 
cervical spine disability at any time during the period of 
March 5, 2005 to September 14, 2005.  38 U.S.C.A. 5110 (West 
2002 & Supp. 2007).  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Nonalcoholic Fatty Liver Disease

By an April 2005 rating decision, the RO granted service 
connection for nonalcoholic fatty liver disease, and assigned 
a noncompensable evaluation under 38 C.F.R. § 4.114, 
Diagnostic Codes 7399-7345, effective March 5, 2005.  In 
March 2006, the veteran filed a notice of disagreement, and 
in July 2006, he perfected his appeal.

As noted above, from March 5, 2005 to September 14, 2005, the 
veteran's fatty liver disorder was rated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7345.  The 
Schedule provides that unlisted disabilities requiring rating 
by analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  38 C.F.R. § 4.27 (2007).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2007).

Pursuant to Diagnostic Code 7345, used in rating chronic 
liver disease without cirrhosis, a noncompensable rating is 
assigned for nonsymptomatic liver disease.  A 10 percent 
evaluation is warranted when there is intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345.

An incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 
(2).  

Service medical records reveal complaints of and treatment 
for right upper quadrant abdominal pain.  Service medical 
records from February 2003 reveal that a January 2003 liver 
function test indicated elevated liver enzymes.  
Specifically, alkaline phosphate was 116, AST was 39, and ALT 
was 82.  A liver function test, performed in February 2003, 
also revealed elevated liver enzymes.  Alkaline phosphate was 
86, AST was 36, and ALT was 82.  The diagnosis was minor 
elevation of LFT's.  An April 2003 record noted that the 
veteran had elevated LFTs.  Physical examination revealed 
minimal right upper quadrant tenderness.  The abdomen was 
soft and non-tender.  A Murphy's sign was negative, and the 
veteran's liver margins were not palpable.  The diagnoses 
were elevation of liver enzymes and right upper quadrant 
pain.  In April 2003, the veteran underwent a computed 
tomography (CT) scan of the abdomen.  The impression was 
negative abdominal CT scan with an incidental note made of a 
small 3 millimeter pleural-based posterior right lower lobe 
nodule, most likely a scar.  A July 2003 record noted a 
diagnosis of probable fatty liver disease.  In August 2003, 
the veteran underwent an abdominal ultrasound of the right 
upper quadrant.  Evaluation of the liver showed normal 
echotexture with no evidence of ductal dilation or mass 
lesions.  The impression was normal right upper quadrant 
ultrasound.  

In April 2004, the veteran underwent a liver biopsy, which 
showed steatosis without fibrosis or inflammation.  The 
diagnosis was nonalcoholic fatty liver disease.  A June 2004 
record diagnosed nonalcoholic fatty liver disease and 
abdominal wall pain.  In an August 2004 separation 
examination, the veteran's abdomen and viscera were noted to 
be abnormal.  The examiner noted that the veteran had chronic 
right lower quadrant pain of unknown origin.  In a report of 
medical history, completed at that time, the veteran reported 
stomach, liver, or intestinal trouble, or ulcer.  An August 
2004 Medical Board Proceedings report reveals the veteran's 
history of elevated liver transaminases of uncertain etiology 
and the veteran's complaints of daily abdominal discomfort in 
the right lower quadrant.  Physical examination revealed some 
tenderness over the right lower quadrant.  The diagnosis was 
unspecified functional abdominal pain.  

In November 2004, the veteran underwent a pre-discharge VA 
examination.  The VA examiner noted that the veteran was 
found to have elevated liver enzymes, diagnosed as steatosis 
- nonalcoholic fatty liver.  The diagnosis was steatosis.  

Here, the evidence of record shows that the veteran reported 
right upper quadrant pain during service.  The medical 
evidence of record demonstrates currently diagnosed fatty 
liver disease.  The evidence does not show complaints of 
fatigue, malaise, or anorexia.  Further, there is no evidence 
of incapacitating episodes with a total duration of at least 
two weeks but less than four weeks during the past 12-month 
period.  In summary, the evidence shows nonsymptomatic fatty 
liver disease.  Accordingly, an increased evaluation is not 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7345.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But there is no evidence of hiatal hernias, 
pancreatitis, a liver transplant, or hepatitis C.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7346, 7347, 7351, 7354 (2007).  
Accordingly, an increased evaluation is not warranted under 
other diagnostic codes.

In addition, there is no evidence that the applicable 
schedular evaluations are inadequate or that manifestations 
of this disorder represent an exceptional disability picture.  
See 38 C.F.R. § 3.321(b)(1); see also Bagwell, 9 Vet. 
App. 338-9.  In this regard, the schedular evaluations in 
this case are not inadequate.  A compensable rating is 
provided for certain manifestations of the service-connected 
liver disability but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
evidence does not show that the liver disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Accordingly, 
the veteran has not been prejudiced by the RO's failure to 
refer this issue for extraschedular consideration.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49. 

III.  Chronic Abdominal Strain

By an April 2005 rating decision, the RO granted service 
connection for a chronic abdominal strain, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.73, Diagnostic Codes 
5399-5319, effective March 5, 2005.  In March 2006, the 
veteran filed a notice of disagreement, and in July 2006, he 
perfected his appeal.

As noted above, the veteran's chronic abdominal strain is 
rated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Codes 5399-5139.  As previously explained, the 
Schedule provides that unlisted disabilities requiring rating 
by analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  38 C.F.R. § 4.27.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  Regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The veteran's chronic abdominal strain is currently rated 
under Diagnostic Code 5319, for injury to Muscle XIX, 
involving the muscles of the abdominal wall.  38 C.F.R. § 
4.73 Diagnostic Code 5319.  Under Diagnostic Code 5319, 
Muscle Group XIX involves the muscles of the abdominal wall, 
including the rectus abdominis, external oblique, internal 
oblique, transversalis, and quadratus lumborum.  Functions of 
Muscle Group XIX include support and compression of the 
abdominal wall and lower thorax, flexion and lateral motions 
of the spine, and synergists in strong downward movements of 
the arm.  38 C.F.R. § 4.73, Diagnostic Code 5319.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2007).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Slight disability of muscles requires 
indications of minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in the muscle.  38 C.F.R. § 
4.56(d)(1).  Moderate disability of muscles requires 
indications of entrance and/or exit scar, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  Moderately severe disability of muscles requires 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles requires ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area; and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the 
following are also signs of severe muscle disability: (a) x- 
ray evidence of minute multiple scattered foreign bodies; (b) 
adhesion of the scar; (c) diminished muscle excitability on 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile; or 
(g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Service medical records reveal numerous complaints of and 
treatment for abdominal pain.  A January 2003 emergency room 
report reveals that the veteran complained of right lower 
quadrant pain.  Physical examination revealed the veteran's 
abdomen to be soft and nontender.  The diagnosis was 
abdominal pain.  April 2003 and July 2003 treatment records 
also reveal the veteran's complaints of right low quadrant 
abdominal pain.  An April 2003 CT scan of the abdomen was 
normal, but noted a small 3 millimeter pleural-based 
posterior right lower lobe nodule, most likely a scar.  An 
August 2003 abdominal ultrasound was also normal.  In 
September 2003, the veteran reported right lower quadrant 
pain increased with physical activity.  An October 2003 
treatment record notes a diagnosis of abdominal pain, 
uncertain etiology.  In December 2003, the veteran complained 
of right lower quadrant pain since February 2003 which was 
intermittent and increased with activity.  The veteran 
described the pain as persisting, intermittent, sharp, 
stabbing right lower quadrant pain.  There were no hernial or 
fascial defects in the area of McBurney's noted.  A January 
2004 treatment note reveals the veteran's continued 
complaints of right lower quadrant pain.  Physical 
examination revealed tenderness in the right lower quadrant, 
worse when he tensed the abdominal wall.  The diagnosis was 
abdominal wall syndrome.  In March 2004, the veteran reported 
daily right lower quadrant sharp, stabbing abdominal pain, 
which was a 9/10 on a pain scale, and which lasted 5 to 10 
minutes at a time.  The veteran reported that he experienced 
3 episodes per day and that the pain was worse in the morning 
and with physical activity.  

A June 2004 Medical Evaluation Board report reveals that the 
veteran had abdominal pain significant enough to disable him 
from being able to accomplish physical readiness training 
requirements.  He noted discomfort on a daily basis, and that 
the pain was a sharp, piercing discomfort in the right lower 
quadrant that was paroxysmal and intermittent.  Physical 
examination revealed the veteran's abdomen to be soft without 
hepatosplenomegaly.  There was some tenderness over the right 
lower quadrant.  No hernias were found, and no Turner or 
Cullen signs were detected.  The diagnosis was unspecified 
functional abdominal pain.  

The veteran's August 2004 separation examination noted his 
complaints of chronic right lower quadrant pain of unknown 
origin.  The examination report also revealed that the 
veteran was undergoing a Medical Board proceeding.  In an 
August 2004 report of medical assessment, the veteran noted 
daily lower right abdominal pain.  On a report of medical 
history, completed at that time, the veteran indicated 
chronic right lower quadrant pain since 2003.  An August 2004 
Medical Board proceedings report revealed that the veteran 
had abdominal discomfort since January 2003 and continued to 
have daily abdominal discomfort which was worsening.  The 
veteran described the pain as sharp, piercing discomfort in 
the right lower quadrant that was paroxysmal and 
intermittent, and could be provoked by physical activity and 
sometimes relieved with rest.  The report further noted that 
the veteran was unresponsive to the recommendations of 
various consultants and medications.  Physical examination 
revealed some tenderness over the right lower quadrant.  The 
diagnosis was unspecified functional abdominal pain.  The 
report concluded that the veteran was unable to perform the 
full duties of his rate due to his abdominal disorder, which 
did not exist prior to entry into service.  In a November 
2004 report of medical history, the veteran complained of 
lower right abdominal pain every day for two years.  The 
report noted that the veteran was found not fit for 
sea/remote duty due to ongoing unresolved abdominal pain.

In November 2004, the veteran underwent a pre-discharge VA 
examination.  He complained of right lower quadrant pain 
daily, which was sharp, stabbing, and intense.  He noted a 
pain level up to 9/10, which lasted for 5 to 10 minutes and 
occurred 3 times per day.  He also revealed that the pain and 
frequency was intensified with physical activity, and that he 
had no relief with a bowel movement.  Physical examination 
revealed the abdomen to be soft, with no masses or 
organomegaly noted.  There was tenderness in the right lower 
quadrant.  The diagnosis was chronic abdominal muscle strain.

In November 2005, the veteran underwent a fee-based VA 
examination.  The veteran complained of a loss of strength 
and that he fatigued easier than normal.  He also reported 
daily abdominal pain, which occurred 3 to 6 times per day, 
and noted a pain level of 8/10.  He indicated that he could 
not exercise or stand for a long period of time, and that he 
took Tylenol and Motrin for the pain.  He also revealed that 
he was not working because he needed to rest throughout the 
day.  Physical examination of the abdomen was normal.  The 
diagnosis was chronic abdominal muscle strain.

In November 2006, the veteran underwent another VA 
examination.  The examination report noted the veteran's 
complaints of stabbing, nagging abdominal pain, nausea, and 
vomiting.  He indicated that his appetite was okay.  He 
reported that two months prior, he had increased pain, and 
took off of work for three weeks, but did not go to see a 
doctor and did not seek any medical treatment.  He also 
stated that he once noticed blood in his stool.  He denied a 
history of fever or chills.  Physical examination revealed 
the veteran's abdomen to be slightly obese.  There was no 
abdominal muscle abnormality or weakness noted.  There was 
mild tenderness in the right lower quadrant, and there were 
no masses, organmegaly, or hernia detected.  X-ray of the 
veteran's abdomen was normal.  The diagnosis was history of 
abdominal muscle pain with a normal examination.

The Board finds that an initial evaluation in excess of 10 
percent for the veteran's service-connected chronic abdominal 
strain is not warranted.  Although the veteran reported right 
lower quadrant pain, fatigability, weakness, nausea, 
vomiting, and flare-ups on extended walking or physical 
activity, the objective medical evidence of record shows that 
the veteran's muscle disability is not moderately severe or 
severe.  Physical examination of the abdomen revealed no 
muscle abnormality or weakness.  Some subjective tenderness 
was noted in the right lower quadrant.  There is no evidence 
of through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Accordingly, the Board finds 
that the veteran's current symptoms are adequately 
compensated by the assigned 10 percent rating for moderate 
disability.  Thus, an increased evaluation is not warranted 
for the veteran's chronic abdominal strain.

In addition, there is no evidence that the applicable 
schedular evaluations are inadequate or that this case 
represents an exceptional disability picture.  See 38 C.F.R. 
§ 3.321(b)(1); see also Bagwell, 9 Vet. App. 338-9.  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected abdominal 
strain but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
evidence does not show that the chronic abdominal strain 
interfered markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Accordingly, 
the veteran has not been prejudiced by the RO's failure to 
refer this case for extraschedular consideration.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49.

IV.  Irritable Bowel Syndrome

By an April 2005 rating decision, the RO granted service 
connection for IBS and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.114, Diagnostic Codes 7319, effective 
March 5, 2005.  In March 2006, the veteran filed a notice of 
disagreement, and in July 2006, he perfected his appeal.

As noted above, from March 5, 2005 to September 14, 2005, the 
veteran's IBS was rated as noncompensable under 38 C.F.R. § 
4.114, Diagnostic Codes 7319.  Pursuant to Diagnostic Code 
7319, used to evaluate irritable colon syndrome, a 
noncompensable rating contemplates mild symptoms with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted 
when there are moderate symptoms with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation is for assignment when there are severe symptoms 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

Service medical records reveal the veteran's complaints of 
cramping and diarrhea.  A June 2003 treatment record notes a 
diagnosis of IBS.  A July 2003 treatment record reveals that 
the veteran reported diarrhea.  In December 2003, the veteran 
indicated a history of years of diarrhea.  January 2004 
treatment records reveal the veteran's complaints of severe 
chronic diarrhea and diagnoses of IBS.  In March 2004, the 
veteran stated that he had occasional diarrhea and normally 
had two bowel movements per day.  He further indicated that 
his diarrhea was not associated with abdominal pain.  In 
April 2004, the veteran underwent a colonoscopy, which was 
normal.  The veteran also underwent an 
esophagogastroduodenoscopy (EGD) in April 2004, which found 
some changes at the gastroesophageal junction which were 
consistent with the veteran's wretching during the procedure.  
The report also noted that the changes of erythema and edema 
could also be consistent with reflux.  The impression was 
normal EGD.

In November 2004, the veteran underwent a pre-discharge VA 
examination.  The report noted his complaints of intermittent 
bouts of diarrhea which occurred every several days.  The 
report also noted that the bouts of diarrhea were not 
associated with melena, hematochezia, hematemesis, anorexia, 
or weight loss.  The diagnosis was IBS.

In November 2005, the veteran underwent a fee-based VA 
examination, and complained of stomach sickness, always going 
to the bathroom, and having to eat a lot of food and fluids.  
He also noted a weight gain of 50 pounds in a 6 month period, 
abdominal pain, and alternating diarrhea and constipation.  
The veteran reported that his medication included fiber 
supplements.  He indicated that it was hard for him to do his 
daily tasks and work for long periods of time.  The diagnosis 
was IBS.

A November 2006 VA examination report reveals the veteran's 
complaints of frequent diarrhea.  He indicated that he had 
diarrhea 4 to 5 times per week with watery and loose stools.  
He reported that, when he had diarrhea, he would typically 
have 4 stools in 1 day.  He denied taking any medication, and 
stated that he had not seen any doctors for his IBS.  A stool 
examination revealed ova and parasites negative, clostridium 
difficile toxin negative, and occult blood test positive.  
The diagnosis was history of irritable bowel syndrome with a 
normal examination.

VA treatment records from December 2006 reveal the veteran's 
complaints of IBS with diarrhea.  The diagnosis was IBS.

The Board finds that the criteria for an initial evaluation 
of 30 percent for IBS have been met.  The medical evidence of 
record reveals near constant complaints of diarrhea and 
distress from symptoms.  In addition, during the November 
2005 VA examination, the veteran reported alternating 
diarrhea and constipation.  Further, he indicated that he 
gained 50 pounds in a 6 month period and that he took fiber 
for his IBS.  During the November 2006 VA examination, the 
veteran reported frequent diarrhea 4 to 5 times per week, and 
that when he has diarrhea, he has 4 stools in 1 day.  The 
Board finds that the evidence of record establishes that 
chronic IBS is a persistent problem and the primary 
manifestations as described since service would likely equate 
with constant abdominal distress.  Accordingly, a 30 percent 
initial evaluation for IBS is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  This is the maximum rating under the 
provisions of Diagnostic Code 7319.  




ORDER

An initial disability rating of 10 percent, and no more, for 
a cervical strain for the period of March 5, 2005 to 
September 14, 2005 is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

An initial compensable evaluation for a fatty liver disorder 
for the period of March 5, 2005 to September14, 2005 is 
denied.

An initial disability rating in excess of 10 percent for a 
chronic abdominal strain is denied.

An initial disability rating of 30 percent, and no more, for 
IBS is granted, subject to the laws and regulations governing 
the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


